Citation Nr: 1142682	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from July 1989 to July 1996.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Type II diabetes mellitus was not present in service or manifest to any degree within one year after discharge from service, and any currently diagnosed type II diabetes mellitus is not attributable to any event, injury, or disease during service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of a letter dated January 2007 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claim for type II diabetes mellitus on a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Board has considered whether a VA examination is required in this case under the duty-to-assist provisions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain a medical examination is not triggered in this case.  The Veteran's service treatment records are negative for a diagnosis of or treatment for type II diabetes mellitus and there is no evidence of such within one year after discharge from service.  The first medical evidence of type II diabetes mellitus is more than ten years after service.  Further, none of the medical evidence of record has related any currently diagnosed type II diabetes mellitus to the Veteran's military service.  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).  VA has complied to the extent required, with the duty-to-assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e). 

Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to assist has been fulfilled.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Factual Background and Analysis

The Veteran contends that her currently diagnosed type II diabetes mellitus is related to her obesity, which in turn, is related to her period of active military service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Service connection for certain disabilities, including diabetes mellitus, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for type II diabetes mellitus and there is no evidence of such within one year after discharge from service.  The Veteran's participation in a weight management and dietary program due to obesity is well-documented in the service treatment records.  Laboratory findings showed normal glucose levels throughout the Veteran's military service.

The first pertinent post-service evidence of record is dated in April 2003, nearly seven years after discharge from service.  The Veteran underwent a private cardiac evaluation after reporting symptoms of chest pains and dizziness for one month.  The Veteran's past medical history was noted as negative for diabetes.  

The Veteran presented to Ireland Army Community Hospital in June 2006 for a gynecological examination.  Her history of obesity was well-noted and the Veteran provided a medical history in which she described herself as borderline diabetic.  In a follow-up Ireland Army Community Hospital treatment note dated August 2006, impaired fasting glucose and obesity were noted, among other conditions.  The Veteran was provided dietary education.  She was prescribed Glucophage in August 2006 and type II diabetes mellitus was diagnosed in September 2006.  The Veteran was also prescribed Metformin in September 2006 and given blood glucose measuring equipment at that time.

The Veteran submitted statements in September and November 2006 in which she claimed to have had diabetes mellitus since service.  She further alleged that this disability was related to her in-service obesity.  A statement from J.S. dated in January 2007 indicated that the Veteran missed time from work as a result of several physical ailments, including diabetes mellitus.  The Veteran subsequently underwent Roux-en-Y gastric bypass surgery. 

Similarly, a private treatment record dated in March 2007 from Heartland Primary Care reported treatment for type II diabetes mellitus, as well as the Veteran's contention that she was discharged from service as a result of obesity.  .

The preponderance of the evidence is against a finding of service connection for type II diabetes mellitus in this case.  As noted above, the Veteran's service treatment records are completely negative for a diagnosis of or treatment for type II diabetes mellitus and there is no evidence of such within one year after discharge from service.  Rather, the first diagnosis of diabetes mellitus, type II is dated in August 2006, over ten years after discharge from service.  Here, the lapse of several years between discharge from active service and onset of the Veteran's type II diabetes mellitus is evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, although the Veteran has currently diagnosed type II diabetes mellitus, there is no evidence of record, other than the Veteran's statements, linking this disability to her period of active service.

The Veteran has submitted statements in support of the current claim in which she attributed the currently diagnosed type II diabetes mellitus to her period of active service, and in particular, to her in-service obesity.  The Veteran is capable of observing symptoms related to her obesity and type II diabetes mellitus.  The Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  But, her statements are not competent evidence to diagnose type II diabetes mellitus or offer an opinion as to the cause of the disability, and its relationship to service.  See 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In addition, the Board finds that the competent medical evidence of record outweighs the Veteran's contentions that she had type II diabetes mellitus in and since service.  Instead, the Board finds the information contained in the Veteran's service treatment records regarding the lack of type II diabetes mellitus to be highly probative evidence since the service treatment records were generated contemporaneously to the period of time in question and were based on laboratory findings, statements of the Veteran, and physical examinations of the Veteran.  Diabetes mellitus, type II, was not detected at any time, nor did the Veteran raise any concerns about it.  Therefore, the Veteran's statements concerning onset and etiology of her type II diabetes mellitus in service are outweighed by the Veteran's service treatment records, which showed no evidence of type II diabetes mellitus at the time of entrance or separation from service, as well as the Veteran's statements post service indicating that diabetes had not been diagnosed.   

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  VA regulations recognize evidence providing a "continuity of symptomatology" for the purposes of showing the existence of a chronic disease in service, only where there is some "condition noted during service" that was not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.)  Thus, evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a condition only in a situation where a condition was noted in service but was not determined to be chronic or where there is a question about its chronicity.  In that situation-i.e., when the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology is required to support the claim.  However, in this case, type II diabetes mellitus was not noted in service or during a presumptive period.  Thus, statements as to the continuity of any symptoms of type II diabetes mellitus after service cannot serve to bridge the evidentiary gap between the first medical evidence of type II diabetes mellitus and a condition noted in service, but not shown to be chronic, because in this case there was no condition noted in service.

The Veteran has alleged that her type II diabetes mellitus is related to her obesity.  Obesity is not a condition for which service connection can be granted.  See generally, 38 C.F.R. Part 4 (Schedule for Rating Disabilities).  Under applicable VA regulations, the term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1 (2011).  VA's Schedule for Rating Disabilities does not contemplate a disability rating for obesity and there exists no statutory or legal guidance to allow for such a consideration.  In this case, the Veteran has also provided conflicting accounts of the origin of her obesity.  She has maintained that her obesity is related to service and also indicated that her obesity is an underlying symptom of pregnancy and/or genetics.  In any case, obesity is not a condition for which service connection can be granted.

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, there is competent medical evidence showing a diagnosis of type II diabetes mellitus, but the preponderance of the evidence is against finding that there is a nexus between type II diabetes mellitus, which first manifested many years after discharge from service, and the Veteran's period of active service.  Accordingly, the claim for entitlement to service connection for type II diabetes mellitus is not warranted. 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.


ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


